Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-11 are pending in this application.
Claim 3-6, 8 and 10 are amended.

Formal Drawings
The formal drawings received on 1/08/2021 have been entered.

Information Disclosure Statement
The information disclosure statement submitted 01/08/2021 and 06/09/2022 has been considered.


Internet Communications
Applicant is encouraged to file an Internet Communications form to authorize correspondence during prosecution.  To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing.   

Preliminary Amendments
Claim amendments and Specification amendments filed 01/08/2021 are acknowledged

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kumar et al. (US 20180206083), herein after Kumar, prior art cited in Applicants IDS also.

Regarding claims 1 and 11, 
Kumar teaches an information notification system, comprising: a plurality of apparatuses; and at least one server (see fig. 1 and para. 26-27, an IOT communication system for broadcasting information, including notifications (see para. 24), wherein the communication system comprises a plurality of devices/sensors (i.e. apparatuses) and a server/controller); 
wherein the plurality of apparatuses includes a first device (see figs. 1 and 3, para. 31, wherein the devices (e.g. 40-47 of fig. 2 (i.e. apparatuses)) include device 70 (i.e. first device));
each of at least one of the plurality of apparatuses includes a sensor unit that discriminates between at least one person and generates a presence-absence signal including presence-absence information about each of the at least one person (Applicants specification defines discriminate as determine user based on user information (para. 32).  Here, see fig. 2, paras. 29 and 35, devices may have presence sensors (i.e. sensor unit) hard-wired to device to generate a status message of person/device (i.e. presence-absence signal) which includes detection information for presence of person/device (i.e. presence-absence information) and differentiate between users of device if multiple users are present (i.e. discriminate) (see further para. 39 and para. 58 (e.g. or send the image to the central controller 60 for image recognition process to determine if the user is in the image));
the at least one server includes a first server (see 41, an external server and controller (i.e. server) receive and direct notifications);
the first device includes: a generator that generates a notification signal that includes notification information that is to be provided to a user who uses the first device and user information for use in identifying the user (see para. 55-57, device processor and software 84 (i.e. generator) generates a notification (i.e. notification signal) that includes an alert message (i.e. notification information) and user identification information (i.e. user information) to be provided to user associated with device);
and the first server includes: an information acquirer that acquires the user information and the notification information, included in the notification signal, and the presence-absence information included in the presence- absence signal (see para. 48-50, controller (i.e. server) receives and stores user identification/attributes (i.e. user information) and notification information for generating a notification/alert to display to user (i.e. notification signal) and the current state and location information of user (i.e. presence-absence information) based on coordinate information (i.e. presence-absence signal)); 
and a presentation controller that determines a presumed position and causes a second device to present the notification information (see paras. 66-68, components of the central controller (i.e. presentation controller) determine inferred location (i.e. presumed position) based on historical data and cause another device to forward the alert message/notification); 
the presumed position being a position of the user presumed based on the user information and the presence-absence information (see paras. 66-67, the inferred location (i.e. presumed position) based on historical data of the user attributes (i.e. user information) and user location (i.e. presence-absence information)); 
 the second device being one of one or more apparatuses that are capable of presenting the notification information to the user who is in the presumed position among the plurality of apparatuses (see paras. 68-69, the another device (i.e. second device) being one of the devices determined by the attributes to be within the user location as determined by location attributes and inferred location (i.e. capable of presenting) (e.g. alert message only sent to devices that are determined by notification preferences and location)).
Amdt. dated Sept. 1, 2020
Regarding claim 2,
Kumar teaches the limitations as described in claim 1 above.
Kumar further teaches wherein the at least one server further includes a second server, and 5Application No. Not Yet AssignedDocket No.: 070469-1052 the presentation controller of the first server causes the second device to present the notification information via the second server (see para. 41, central controller (i.e. first server) causes the other device (i.e. second device) to present notification information via an external server (i.e. second server)).Appl. No.16/232,819 


Regarding claim 3,
Kumar teaches the limitations as described in claim 1 above.
Kumar further teaches wherein the presentation controller determines a predetermined position as a standby target position (see para. 66, component of controller (i.e. presentation controller) queries most recent user location attributes (i.e. predetermined position) and determines potential current user location (i.e. standby target position)) Appl. No.16/232,819, 
and when the presumed position matches the standby target position, the presentation controller does not cause the second device to present the notification information (see para. 67 and 73, The location attribute of the user determined at stage 329 may be used to select one or more potential notification devices based on the current user location as compared to the location attributes of the devices, The results of the query at stage 346 may include a subset of potential notification devices, The subset of potential notification devices may be further narrowed based on preference values may include a value to indicate that a corresponding device should not receive all notifications) Appl. No.16/232,819,  
and when the presumed position is a position other than the standby target position, the presentation controller causes the second device to present the notification information  (see para. 67 and 73, The location attribute of the user determined at stage 329 may be used to select one or more potential notification devices based on the current user location as compared to the location attributes of the devices, The results of the query at stage 346 may include a subset of potential notification devices, The subset of potential notification devices may be further narrowed based on preference values may include a value to indicate that a corresponding device should receive all notifications) Appl. No.16/232,819,  
Regarding claim 4,
Kumar teaches the limitations as described in claim 1 above.
Kumar further teaches wherein the presence-absence information includes operation information that is information about operations of the plurality of apparatuses (see para. 49, the table 240 includes attributes associated with the location of a mobile device (i.e. presence-absence) including information on current applications executing on the device, an indication of whether the device is a hibernate state, current power level, or other operational parameters (i.e. operation information) to identify the current state of the device)Appl. No.16/232,819, 
and the presentation controller selects, in accordance with the user information and the operation information, the second device from among the one or more apparatuses that are capable of presenting the notification information to the user who is in the presumed position among the plurality of apparatuses (see para. 41, components of the central controller (i.e. presentation controller) causes the other device (i.e. second device) to present notification information, wherein the central controller determines a notification device based on the location, state information and the one or more notification preferences (i.e. user information, operation information, presumed position) (see further para. 73)).Appl. No.16/232,819 

Regarding claim 5,
Kumar teaches the limitations as described in claim 1 above.
Kumar further teaches wherein the plurality of apparatuses further include a mobile apparatus, the presence-absence information includes position information indicating a position of the mobile apparatus, and the presentation controller determines the presumed position in accordance with the position information (see para. 39, wherein location and movement (i.e. presence-absence information) of the mobile device (i.e. mobile apparatus) may be determined based on ranges (i.e. position information) to the other devices in the home to determine current location (i.e. presumed position))Appl. No.16/232,819. 

Regarding claim 6,
Kumar teaches the limitations as described in claim 1 above.
Kumar further teaches wherein the presentation controller changes a form of presentation in accordance with presentation setting information that is information about the user (see paras. 41 and 44, The notification message from the central controller 60 may include parameters associated with how the notification is to be presented, each user may have a display preference (i.e. presentation setting information) (e.g., a particular icon design, a personal avatar) which may be displayed in the icon display area)Appl. No.16/232,819. 

Regarding claim 7,
Kumar teaches the limitations as described in claim 6 above.
Kumar further teaches wherein the presentation setting information includes at least one of the user information or the presence-absence information (see paras. 41 and 44, The notification message from the central controller 60 may include parameters associated with how the notification is to be presented and display preference (i.e. presentation setting information), wherein location information is utilized to determine user preferences and attributes)Appl. No.16/232,819. 

Regarding claim 8,
Kumar teaches the limitations as described in claim 6 above.
Kumar further teaches wherein the second device includes a display that displays a notification image corresponding to the notification information (see paras. 42, the device 150 includes a display area 152 (i.e display) with one or more notification messages in the notification area (i.e. notification image corresponding to the notification information))Appl. No.16/232,819. 

Regarding claim 9,
Kumar teaches the limitations as described in claim 8 above.
Kumar further teaches wherein the presentation setting information includes a distance from the presumed position to the second device (see paras. 50-51, the display area preference 286 may indicate an area in a device display that the user's notifications should appear and the processor 180 is configured to determine and provide positions of the devices and users relative to one or more reference locations or objects, and may provide the positions)Appl. No.16/232,819,
and when the distance from the presumed position to the second device is less than a predetermined threshold value, the presentation controller increases an amount of information to be displayed in the notification image from an amount of information to be displayed when the distance is greater than or equal to the predetermined threshold value (see paras. 59-60, the query parameters may include a range function such that devices within a range threshold (e.g., 1 m, 3 m, 10 m) of the user location may be selected, communication device generates an alert message based on one or more notification preferences associated with the user and one or more notification devices, determine one or more preference values)Appl. No.16/232,819.


Regarding claim 10,
Kumar teaches the limitations as described in claim 6 above.
Kumar further teaches the presentation setting information includes the user information, and the presentation controller changes the form of presentation in accordance with the user (see paras. 42, The notification message from the central controller 60 may include parameters associated with how the notification is to be presented (e.g., display) based on user preferences)Appl. No.16/232,819. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All references listed on 892 are related to device profile determination.
US 20150288745 – Moghaddam, notification nodes chosen based on user information such as location.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAD H SIDDIQI whose telephone number is (469)295-9126.  The examiner can normally be reached on M-F 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Emad Siddiqi/Examiner, Art Unit 2458  

/SM A RAHMAN/Primary Examiner, Art Unit 2458